NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10473

                Plaintiff-Appellee,             D.C. No. 2:16-cr-01504-DGC

 v.
                                                MEMORANDUM*
SCOTT ALLAN SPANGLER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Scott Allan Spangler appeals from the district court’s judgment and

challenges his guilty-plea conviction and 60-month sentence for possession of

child pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2), and 2256.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Spangler’s counsel has filed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Spangler the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Spangler waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                    17-10473